 
 [ex10-13.jpg] 

 
October 20, 2005
 
Mr. Shane A. Maidy
Senior Vice President
New Motion, Inc.
42 Corporate Park
Second Floor
Irvine, CA 92606
 
RE: RETENTION OF THE STRICKHOLM COMPANY
 
Dear Shane:
 
Thank you for the opportunity to provide marketing and public relations services
to New Motion, Inc., beginning November 1st, 2005. This letter confirms the
terms and conditions of The Strickholm Company's ("TSC") representation of New
Motion, Inc. ("NMI"), with offices at 42 Corporate Park, Second Floor, Irvine,
CA 92606.
 
REPRESENTATION
 
As counsel, TSC will be responsible for the following activities (the
"Services"), under the direction of NMI:
 
a)  See Exhibit "A".
b)  Assist with AVP announcement as needed.
 
FEES &
 
NMI agrees to pay TSC for the Services as follows:
 

a)
An initial monthly fee of $6,500.00 for start-up activities during the month of
November, 2005, payable on or before November 1, 2005.

 
720 Mesilla Roca Santa Fe, NM 87501
PIWILF 505.988.440 I Fax 505.988.4402 Cali 503.660,9423
Email SErickholmCompanranasn.com



--------------------------------------------------------------------------------



2-2-2
 

b)  
A monthly fee for ongoing representation of $5,000.00, payable on or before the
first day of each month, beginning December 1, 2005, throughout the term of this
agreement. If the monthly retainer fee is not paid as agreed, TSC may cease work
immediately on all projects and retain all work product. TSC may, in its
discretion, continue working as an accommodation to client, but without waiver
of its right to stop work for future non-payment.

 

c)  
NMI shall reimburse all costs and expenses ("Costs") including, but not limited
to, reproduction, subscriptions, messengers, postage, overtime charges for TSC's
staff, full fare travel, telephone costs, overnight shipping, and ordinary
communications. Normally, TSC will not advance any individual Cost in excess of
$150.00, but will seek direct payment from NMI to TSC or to the vendor.

 

d)  
TSC will supply NMI with monthly invoices indicating un-reimbursed out-of-pocket
disbursements and other charges or credits. Appropriate supporting documentation
will be provided with each invoice. TSC shall not mark-up any Costs. TSC shall
pro-rate all telephone charges equally to all accounts currently represented
within each month.

 

e)  
in addition to ongoing representation, the TSC will receive fees for all trips
requiring air travel and/or overnight stays. The time cost of trips will be
billed at a working day rate of $600.00 per day for staff, and $1000.00 per day
for company principal, plus expenses, and at an 'en route' day rate of $300.00
per day for staff, and $500.00 per day for company principal, plus expenses. All
travel for company principal will be business class.

 

f)  
TSC shall seek prior authorization for projects and operating activities
exceeding $250.00.

 

g)  
NMI agrees to pay a late penalty of 10% per month on any overdue and unpaid
balance not paid by the due date. A late payment grace period of 5 business days
will be provided.




--------------------------------------------------------------------------------


 
3-3-3
 
OTHER TERMS AND CONDITIONS
 
TSC will maintain accurate records of all activities undertaken in servicing the
account, and all out-of-pocket Costs incurred on behalf of NMI.
 
TSC will make available to NMI all materials, records, correspondence and files
related to the servicing of the account, upon request, and in the format NMI
requires.
 
TSC shall, both during and after the term of the appointment, use all reasonable
efforts to preserve the confidentiality of any proprietary or confidential
information or data developed by NMI, on behalf of NMI, or disclosed by NMI to
TSC.
 
It is understood that TSC cannot undertake to verify facts supplied to TSC by
NMI or factual matters included in material prepared by TSC and approved by you
or your representatives. NMI agrees to defend, indemnify and hold TSC harmless
from and against any and all losses, claims, damages, liabilities or expenses
(including reasonable attorney fees and costs) arising out of or relating to a)
this agreement; b) information, representations, reports, data or releases
furnished or approved by NMI, its agents, representatives or affiliates for use
or release by TSC; and/or e) disputes between NMI and third parties related to
and/or within the scope of this agreement except where attributable to TSC's
sole negligence. In the event of a dispute, the total liability of TSC, its
principals, agents and affiliates shall be limited to the amount of fees
actually received by TSC hereunder in the prior three month peri
 
TSC will not represent or undertake project work with any of NMI's competitors
over the course of the agreement. If it is unclear whether or not the potential
client might represent a conflict of interest, TSC will obtain NMI's approval
before entering into any agreements with the potential client.



--------------------------------------------------------------------------------


 
4-44
 
TSC's appointment under this agreement shall be effective as indicated above,
and shall remain in force until terminated by either party upon not less than
sixty (60) days written notice to the other. This agreement will be governed and
construed in accordance with the laws of the State of California. Any action not
subject to arbitration hereunder shall be venued and the parties agree to submit
exclusively to the jurisdiction of the courts in the County of Los Angeles, in
the State of California. This agreement supersedes all prior or contemporaneous
discussions, proposals, and/or agreements and represents the sole and exclusive
agreement of the parties.
 
BINDING ARBITRATION
 
If any dispute arises between TSC and NMI with respect to any billing or
billings issued by TSC, such dispute shall be submitted to mandatory binding
arbitration, before one arbitrator mutually agreeable to the parties. If the
parties cannot agree on an arbitrator, the matter shall be submitted to
arbitration under the American Arbitration Association pursuant to their
Commercial Rules, and an arbitrator shall be chosen pursuant to such rules. The
decision of the arbitrator shall be final and binding on the parties. The
arbitrator shall have the discretion to order that the cost of arbitration,
including his/her fees, other costs and reasonable attorney fees, be borne by
the losing party,
 
* * *
 
If you are in agreement with the above, would you kindly sign all three copies
of this agreement in the space provided for that purpose below, and return one
copy to The Strickholm Company, retaining two copies for your files.


--------------------------------------------------------------------------------



/s/ Karen Strickholm
 
/s/ Shane A. Maidy
 
Karen Strickholm
 
Shane A. Maidy
 
Owner & President
 
Senior Vice President
 
The Strickholm Company
 
New Motion, Inc.
 
October 20th, 2005
  10/31/05  
Date
 
Date
 

 

--------------------------------------------------------------------------------


 
2-2-2
 
Account Management Structure
 
In order to keep everything on track, and to ensure that the client's needs are
being met, we recommend the following account management structure:
  

·   Weekly conference call at a regularly scheduled time

®  
Monthly activity report, summarizing accomplishments of the previous month, and
key upcoming activities

·  
Annual PR review & plan, to review the past year in 'big picture' perspective,
and to outline the coming year's deliverables, timeline, and overall strategic
approach

 
Client Responsibilities
 

§ 
Press clip gathering and paste-up

§ 
Assembly of media reports
Tracking of competitors' activities

 

·   
Maintaining master files of press releases and related media documents
Maintaining press page on web site

 

--------------------------------------------------------------------------------


 
 [ex10-13.jpg] 

 
EXHIBIT "A"
 
New Motion Incs
 
October 20th, 2005
 
 
Scope of Work
 

·  
Informational interviews with key executives

§
 
Creation of core message & selling points document
Creation of press kit

·  
Development of targeted press list:

ü  Wireless & Technology Trades (12)
ü  Licensing, Retailing & Teen Product Trades (20)
ü  Entertainment & Media Trades (10)
ü  Consumer Business Press (5)

§  
One-on-one press briefings (15-25)

·  
Press kit distribution

·  
Press release creation & distribution (1-3 per month)

·  
Trade press promotional mailing (1)

·  
Media placements:

ü  Wireless & Technology Trades (15-25 annually)
ü  Licensing, Retailing & Teen Product Trades (24-36 annually)
ü  Entertainment & Media Trades (10-20)
ü  Consumer Business Press (3-5)

·  
Handle all incoming press inquiries

·  
Speaking opportunities (4-6 events)

·  
Trade show support — press meetings, targeted release, pitch show issues (2-3)

·  
Overall general counsel on external communications, marketing and promotional
issues. Est.: ongoing, and as needed




--------------------------------------------------------------------------------


 
3-2-2
 
Suggested Calendar
 



           
 
Activity
11-05 
12-05 
Q1-06 
Q2-06 
Q3-06 
Q4-06
           
Informational
Interviews
Xxx 
         
Materials Review
Xxx
         
Core Message
Points Developed
Xxx
         
Tag Line
Developed
Xxx
         
Press Materials
Developed
Xxx
         
Press List
Researched/Expanded
Xxx
         
One-on-One Press
Briefings
 
Xxx
       
New Press Kit
Distribution
 
Xxx
       
Trade Press
Promotional
Mailing
 
Xxx
       
Ongoing Story
Pitching
 
Xxx
Xxx
Xxx
Xxx
Xxx
Press Release
Creation/Distribution
 
Xxx
Xxx
Xxx
Xxx
Xxx
Speaking
Opportunities
   
Xxx
Xxx
Xxx
Xxx
Trade Show
Activities
 
Xxx
Xxx
Xxx
Xxx
Xxx
Ongoing Counsel
Xxx
Xxx
Xxx
Xxx
Xxx
Xxx
Account Annual
Review
       
Xxx 
Xxx 
             




--------------------------------------------------------------------------------



 

